KINETICS MUTUAL FUNDS, INC. FIFTH AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS FIFTH AMENDMENT dated as of this 6th day of December, 2007, to the Fund Administration Servicing Agreement, dated as of January 1, 2002, as amended December 15, 2005, June 16, 2006, December 15, 2006, and March 5, 2007, is entered into by and between Kinetics Mutual Funds, Inc., a Maryland corporation (the “Corporation”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the Corporation and USBFS have entered into a Fund Administration Servicing Agreement dated as of January 1, 2002, as previously amended (the “Agreement”); and WHEREAS, the Corporation and USBFS desire to amend the Agreement to add funds; and WHEREAS, Section 6 of the Agreement allows for its amendment by a written instrument executed by the Corporation and USBFS. NOW, THEREFORE, the Corporation and USBFS agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KINETICS MUTUAL FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: /s/ Peter B. Doyle By:/s/ Michael R. McVoy Name: Peter B. Doyle Name:Michael R. McVoy Title:President Title:Executive Vice President 1 Exhibit A to the Fund Administration Servicing Agreement – Kinetics Mutual Funds, Inc. Administration Services – Annual Fee Schedule – Feeder Funds Separate Series of Kinetics Mutual Funds, Inc. Name of Series The Internet Fund – No Load Class The Internet Fund – Advisor Class A The Internet Fund – Advisor Class C The Internet Fund – Institutional Class The Internet Emerging Growth Fund – No Load Class The Internet Emerging Growth Fund – Advisor Class A The Internet Emerging Growth Fund – Advisor Class C The Internet Emerging Growth Fund – Institutional Class The Paradigm Fund – No Load Class The Paradigm Fund – Advisor Class A The Paradigm Fund – Advisor Class C The Paradigm Fund – Institutional Class The Medical Fund – No Load Class The Medical Fund – Advisor Class A The Medical Fund – Advisor Class C The Medical Fund – Institutional Class The Small Cap Opportunities Fund – No Load Class The Small Cap Opportunities Fund – Advisor Class A The Small Cap Opportunities Fund – Advisor Class C The Small Cap Opportunities Fund – Institutional Class The Kinetics Government Money Market Fund – No Load Class The Kinetics Government Money Market Fund – Advisor Class A The Kinetics Government Money Market Fund – Advisor Class C The Kinetics Government Money Market Fund – Institutional Class The Market Opportunities Fund – No Load Class The Market Opportunities Fund – Advisor Class A The Market Opportunities Fund – Advisor Class C The Market Opportunities Fund – Institutional Class The Water Infrastructure Fund No Load Class The Water Infrastructure Fund – Advisor Class A The Water Infrastructure Fund – Advisor Class C The Water Infrastructure Fund – Institutional Class The Multi-Disciplinary Fund – No Load Class The Multi-Disciplinary Fund – Advisor Class A The Multi-Disciplinary Fund – Advisor Class C The Multi-Disciplinary Fund – Institutional Class The Internet Fund, the Medical Fund, the Internet Emerging Growth Fund, The Paradigm Fund, The Small Cap Opportunities Fund, The Kinetics Government Money Market Fund, The Market Opportunities Fund, the Water Infrastructure Fund and the Multi-Disciplinary Fund have the following fee schedule at December 6, 2007: 2 Exhibit A (continued) to the Fund Administration Servicing Agreement – Kinetics Mutual Funds, Inc. Administration Services – Annual Fee Schedule – Feeder Funds at December 6, 2007 Annual fee based on complex of Feeder Funds average net assets: basis points on the average net assets on first $ basis points on balance Minimum Annual Fee: $ Note:Minimum is based on the combined fees for both the Master Portfolios and the Feeder Funds which includes out-of-pocket technology charge of $ per quarter. Plus out-of-pocket expense reimbursements, including but not limited to: Postage Programming Stationery Proxies Out-of-pocket expenses reimbursements Retention of records Special reports Federal and state regulatory filing fees Certain insurance premiums Expenses form board of trustees meetings Auditing and legal expenses All other out-of-pocket expenses Fees are billed monthly 3
